DETAILED ACTION
Claims 1-10 are currently pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Claim 10 recites the limitation "(t)he method of Claim 6" in line 1.  There is insufficient antecedent basis for this limitation in the claim, as Claim 6 is an apparatus claim, not a method claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites the limitation "(t)he method of Claim 6", however, Claim 6 is an apparatus claim, not a method claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Romero, U.S. Patent No. 2007/003683, published on 2/15/2007 (Romero), in view of Rosal, U.S. Publication No. 2007/0217641, published on 9/20/2007 (Rosal).

As to Claim 1, Romero discloses an earbud covering [102] comprising: a head portion [132A] defining a hollow compartment configured to receive and completely cover a head [112] of an earbud [104] (para. 0054, lines 4-11); a sleeve portion [132B] defining a sleeve conduit in communication with the hollow compartment [132A], wherein an opposing end of the sleeve conduit defines an open end [136] (para. 0053, the head portion [132A] comprises a first material; and the sleeve portion  [132B] comprises an elastic material (para. 0063).
Romero does not explicitly disclose that the first material has capillary action properties relative to human perspiration. However, Romero does disclose that the first material can comprise a woven fabric (see para. 0063), and covering protection material having such capillary action for devices held at the ear was well known. Rosal teaches a similar earbud covering [11] (see Fig. 7), comprising a material having capillary action properties relative to human perspiration (the material comprises a wicking fabric; para. 0025). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to incorporate Rosal’s improvement of a material having capillary action, into the earbud covering of Romero, for the obvious benefit of moisture protection.

As to Claim 2, Romero and Rosal remain as applied above to Claim 1. Romero further discloses that the hollow compartment [132A] is dimensioned to snugly engage the head [112] of the earbud [104] (para. 0054, lines 4-11).

As to Claim 3, Romero and Rosal remain as applied above to Claim 1. Romero further discloses a third material dimensioned and adapted to cover a mouth [116] of the earbud [104], wherein the third material comprises mesh (para. 0063).

As to Claim 4, Romero and Rosal remain as applied above to Claim 1. Romero further discloses that the first material comprises mesh (para. 0063).

As to Claim 5, Romero and Rosal remain as applied above to Claim 1. Romero further discloses that the first material comprises a smart fabric configured to be compressed with a finger touch (the fabric can comprise an elastic Spandex/Lyrcra material; para. 0064).

As to Claim 6, Romero and Rosal remain as applied above to Claim 1. Romero further discloses that the first material comprises a port [403], wherein the port is disposed along opposite a mouth of the earbud [104] (see Figs. 11 and 13).

As to Claim 7, Romero discloses an earbud covering [102] comprising: a head portion [132A] defining a hollow compartment configured to receive and snugly cover a head [112] of an earbud [104] (para. 0054, lines 4-11); a sleeve portion [132B] defining a sleeve conduit in communication with the hollow compartment [132A], wherein an opposing end of the sleeve conduit defines an open end [136] (para. 0053, lines 1-3); the head portion [132A] comprises a first material, wherein the first material comprises a smart fabric (the fabric can comprise an elastic Spandex/Lyrcra material; para. 0064); and the sleeve portion [132B] comprises an elastic material (para. 0063).
Romero does not explicitly disclose that the first material has capillary action properties relative to human perspiration. However, Romero does disclose that the first material can comprise a woven fabric (see para. 0063), and covering protection material having such capillary action for devices held at the ear was well known. Rosal teaches a similar earbud covering [11] (see Fig. 7), comprising a material having capillary action properties relative to human perspiration (the material comprises a wicking fabric; para. 

As to Claim 8, Romero and Rosal remain as applied above to Claim 7. Romero further discloses that the first material comprises a port [403], wherein the port is disposed along opposite a mouth of the earbud [104] (see Figs. 11 and 13).

As to Claim 9, Romero and Rosal remain as applied above to Claim 5. Romero further discloses a method of preventing debris and bodily fluids from accumulating in acoustic components of an earbud [104] and in an ear canal of a wearer of the earbud [104], the method comprising: providing the earbud covering [102]; and sliding the head [112] of the earbud [104] through the open end [136] and the sleeve conduit [132B] until the head [112] of the earbud [104] is snugly engaged by the hollow compartment [132A] (para. 0056) in such a way that the open end [136] is disposed outside of a concha [106] associated with the ear canal when said earbud covering [102] is worn (see Fig. 1).

As to Claim 10, Romero and Rosal remain as applied above. Romero and Rosal do not explicitly disclose machine washing said earbud covering after use. Examiner takes official notice that machine washing such reusable fabric devices would have been within the capability not only by one of ordinary skill, but also a common 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Robinson whose telephone number is (571) 270-3956. The examiner can normally be reached on Monday through Friday from 9 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Fan Tsang, can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/RYAN ROBINSON/Primary Examiner, Art Unit 2653